Case 3:19-cv-01789-SCC Document 60 Filed 02/03/21 Page 1 of 5




                    IN THE UNITED STATES COURT
                  FOR THE DISTRICT OF PUERTO RICO




   NESTOR TORRES-SANTOS

              Plaintiff,
                                         CIV. NO.: 19-1789 (SCC)
                   v.

   NATIONAL WESTERN LIFE
   INSURANCE COMPANY

             Defendant.



                        OPINION AND ORDER

           Plaintiff Nestor Torres-Santos (“Torres” or “plaintiff”)

    brought an action for damages against National Western Life

    Insurance Company (“National Western”), as a result of the

    termination of his contract as a life insurance agent for said

    company. Torres claimed that the termination contravened

    Act 75 of June 24, 1964, P.R. Laws Ann. Tit. 10 §278 et seq., as

    amended (“Law 75”). See Docket Nos. 1 and 8. Torres also

    sought injunctive relief to have him reinstated as National
Case 3:19-cv-01789-SCC Document 60 Filed 02/03/21 Page 2 of 5




    Torres-Santos v. National Western                           Page 2
    Insurance Company



    Western’s dealer in Puerto Rico. A preliminary injunction

    hearing was held on December 12, 2019. See Docket No. 41.

    The magistrate judge that presided over the hearing issued a

    Report and Recommendation recommending that the

    preliminary injunction be denied reasoning that Torres failed

    to meet the criteria for being a dealer under Law 75, which is

    a threshold requirement for relief. See Docket No. 47. After

    considering        the     objections   to   the   Report    and

    Recommendation and conducting a de novo review the Court

    adopted it in its entirety and affirmed the magistrate-judge’s

    decision. See Docket No. 53. Furthermore, the Court advised

    the parties that it would treat defendant's Motion to Dismiss

    at Docket No. 18 as a Motion for Summary Judgment

    pursuant to Fed. R. Civ. Proc. 12(d) and 56. The parties were

    granted until April 2, 2020, to supplement the record

    regarding the summary disposition of the case. See Docket

    No. 55.
Case 3:19-cv-01789-SCC Document 60 Filed 02/03/21 Page 3 of 5




    Torres-Santos v. National Western                        Page 3
    Insurance Company



            National Western filed a motion for summary

    judgment under the purview of Fed. R. Civ. Proc. 56, arguing,

    inter alia, that Torres could not seek relief under Law 75

    because he was not a dealer pursuant to the definition of law.

    An accompanying statement of uncontested material facts,

    compliant with Fed. R. Civ. Proc. 56 (c) and District of P.R.

    Local Rule 56 (b) was filed. See Docket No. 58. Defendant filed

    these motions on April 9, 2020.

            Almost 10 months have elapsed, and Torres did not

    answer or oppose the motion for summary judgment, nor did

    he file an opposing statement of material facts. On June 17,

    2020, Defendants moved the Court to deem the statement of

    uncontested material facts admitted and that the Amended

    Complaint be summarily dismissed. See Docket No. 59.
Case 3:19-cv-01789-SCC Document 60 Filed 02/03/21 Page 4 of 5




    Torres-Santos v. National Western                          Page 4
    Insurance Company



            District of P.R. Local Rule 7(b) provides that: “[u]nless

    within fourteen (14) days after service of a motion the

    opposing party files a written opposition to the motion, the

    opposing party shall be deemed to have waived any objection

    to the motion.”

            Even considering the lock down caused by the COVID-

    19 pandemic and the miscellaneous orders issued by the Chief

    Judge of the District of Puerto Rico extending the terms for

    filings, the plaintiff has had ample time to oppose the motions

    and contest the material facts. Since plaintiff has failed to do

    so, the statement of uncontested material facts is deemed

    admitted and uncontroverted.

            With the statement of material facts uncontroverted,

    summary disposition is appropriate pursuant to Fed.R. Civ.

    Proc. 56 (e)(3). Plaintiff is not entitled to the protections

    afforded by Law 75 since he is not a dealer under the scope of

    the law.
Case 3:19-cv-01789-SCC Document 60 Filed 02/03/21 Page 5 of 5




    Torres-Santos v. National Western                     Page 5
    Insurance Company



            For the reasons set forth above, the motion for

    summary judgment filed by defendants at Docket No. 58 is

    GRANTED.

            IT IS ORDERED.

            In San Juan, Puerto Rico, this 3rd day of February,
    2021.

                     S/ SILVIA CARREÑO-COLL
                     UNITED STATES DISTRICT COURT JUDGE
